     Case 5:16-cv-00805-LSC-SGC Document 39 Filed 02/11/21 Page 1 of 5                   FILED
                                                                                2021 Feb-11 PM 02:36
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

ROBERT M. RUSSELL,                         )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 5:16-cv-00805-LSC-SGC
                                           )
KEVIN LEWIS,                               )
                                           )
       Defendant.                          )

                          MEMORANDUM OPINION

      The magistrate judge entered a report on January 11, 2021, recommending the

court dismiss the plaintiff’s claims against the sole remaining defendant, former

Cullman County Sheriff’s Deputy Kevin Lewis. (Doc. 37). More specifically, the

report recommended: (1) any claims based on a December 29, 2015 traffic stop be

dismissed without prejudice; (2) Lewis’s motion for summary judgment be granted

and plaintiff’s Fourth Amendment claims based on a January 1, 2016 traffic stop be

dismissed with prejudice; and (3) Lewis’s motion to strike be denied as moot. (Id.).

The plaintiff has filed objections to the report and recommendation. (Doc. 38). As

explained below, the plaintiff’s objections are due to be overruled.
     Case 5:16-cv-00805-LSC-SGC Document 39 Filed 02/11/21 Page 2 of 5




      A.     December 29, 2015 Arrest

      The report concluded the plaintiff’s claims for monetary relief concerning the

December 29, 2015 traffic stop are barred under Heck v. Humphrey, 512 U.S. 477,

486-87 (1994). Specifically, the report reasoned a judgment in the plaintiff’s favor

would necessarily imply the invalidity of his underlying conviction for unlawful

possession of a controlled substance. (Doc. 37 at 9-13). Thus, the magistrate judge

concluded the plaintiff’s claims based on the stop are premature under Heck, until

that conviction is reversed, expunged, or declared invalid. (Id.).

      In his objections, the plaintiff notes he is on probation, not incarcerated or

detained. Based on his probation status, the plaintiff contends he is “ineligible for

habeas relief” to invalidate his conviction. (Doc. 38 at 3, 5). Accordingly, the

plaintiff argues the magistrate judge’s reasoning would deny him a forum to litigate

his claims regarding the December 29, 2015 traffic stop. (Id. at 5).

      Federal habeas relief is only available to a petitioner “in custody pursuant to

the judgment of a State court.” 28 U.S.C. § 2254. However, “[i]n the context of

habeas proceedings, the ‘in custody’ requirement may also be met where a petitioner

is on probation, parole or bail.” Duvallon v. Florida, 691 F.2d 483, 485 (11th Cir.

1982); Price v. Sec’y, Fla. Dep’t of Corr., 548 F. App’x 573, 575 (11th Cir. 2013)

(petitioner’s term of probation and designation as a sexual predator meant he was




                                          2
      Case 5:16-cv-00805-LSC-SGC Document 39 Filed 02/11/21 Page 3 of 5




still “in custody” for purposes of 28 U.S.C. § 2254). 1 Thus, the plaintiff’s probation

status does not preclude the application of Heck.

       As the magistrate judge concluded, if this court found the December 2015

traffic stop to be improper, all “fruits of the poisonous tree” would be subject to

suppression, and the plaintiff’s guilty plea and conviction based on the stop would

be undermined. See Cano-Diaz v. City of Leeds, Ala., 882 F. Supp. 2d 1280, 1288-

89 (N.D. Ala. 2012) (“if Cano-Diaz were to prevail on her claim that she was pulled

over and detained without the requisite probable cause or reasonable suspicion, the

fruit of the poisonous tree doctrine would apply to invalidate or expunge the second

offense she was charged with”). Therefore, the plaintiff’s § 1983 claim based on the

December 2015 search of his vehicle is not viable as long as the conviction remains

valid. See Heck, 512 U.S. 486-87.

       Accordingly, the plaintiff’s objections to the report and recommendation

regarding the December 29, 2015 traffic stop are OVERRULED, and the plaintiff’s

claims based on the stop are due to be dismissed as premature.

       B.      January 1, 2016 Arrest

       The plaintiff does not dispute that he was driving without a registration plate

on January 1, 2016, giving Lewis probable cause to stop him. (Doc. 38 at 5). Neither


1
 To the extent the plaintiff’s objections are premised on his guilt via plea instead of trial, the
Eleventh Circuit has held that Heck applies to guilty plea convictions. See Salas v. Pierce, 297 F.
App’x 874, 876 (11th Cir. 2008) (per curiam).
                                                3
      Case 5:16-cv-00805-LSC-SGC Document 39 Filed 02/11/21 Page 4 of 5




does the plaintiff dispute that, while Lewis waited for dispatch, the canine alerted to

the presence of drugs—giving Lewis probable cause to search the vehicle. (Id. at

6). Instead, the plaintiff alleges Lewis did not find any drugs after searching the

vehicle twice; he alleges it was only after a third search that “a pill was revealed.”

(Doc. 34 at 5-6; Doc. 38 at 7). The plaintiff contends Lewis was “upset” he had

posted bond shortly after his December 29, 2015 arrest and that Lewis fabricated the

evidence due to a “personal vendetta.” (Doc. 38 at 8).

      The plaintiff has offered only his conclusory and unsubstantiated assertions

that Lewis fabricated evidence by planting a pill in his vehicle. Neither is the

plaintiff’s contention that officers’ body cameras failed to capture the entire stop

sufficient to show Lewis fabricated evidence. The court notes that the plaintiff

alleged in his amended complaint the vehicle did not belong to him and it was his

first time driving it. (Doc. 11 at 6). If true, the plaintiff cannot rule out that the pill

was in the vehicle just because Lewis failed to see it during his previous searches.

      The plaintiff has not come forward with any evidence establishing Lewis

violated his Fourth Amendment right to be free from unreasonable search and

seizure by fabricating evidence against him; his objections based on the January 1,

2016 traffic stop are OVERRULED. See Kingsland v. City of Miami, 382 F.3d

1220, 1227 n.8 (11th Cir. 2004) (noting a court “need not entertain conclusory and

unsubstantiated assertions of fabrication of evidence” at summary judgment),


                                            4
     Case 5:16-cv-00805-LSC-SGC Document 39 Filed 02/11/21 Page 5 of 5




abrogated on other grounds by Williams v. Aguirre, 965 F.3d 1147 (11th Cir. 2020).

Accordingly, there are no genuine issues of material fact and Lewis’s motion for

summary judgment on the plaintiff’s Fourth Amendment claims based on the

January 1, 2016 traffic stop is due to be granted on the basis of qualified immunity.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections thereto, the

court ADOPTS the magistrate judge’s report and ACCEPTS her recommendation.

Accordingly, the plaintiff’s Fourth Amendment claims based on the December 29,

2015 traffic stop are due to be dismissed without prejudice. Furthermore, Lewis’s

motion for summary judgment on the plaintiff’s Fourth Amendment claims based

on the January 1, 2016 traffic stop is due to be granted, the court finding no genuine

issues of material fact exist. Lastly, defendant Lewis’s motion to strike is due to be

denied as moot.

      A Final Judgment will be entered.

      DONE and ORDERED on February 11, 2021.



                                              _____________________________
                                                      L. Scott Coogler
                                                 United States District Judge
                                                                                 160704




                                          5
